Terry, C. J. delivered the opinion of the Court—
Field, J. concurring.
This is an action of ejectment, for a lot in that portion of San Francisco known as the City Slip. Plaintiffs claim under a purchase from the State Land Commissioner, and the defendant sots up title in the city, under the Act of March, 1851, commonly called the Water Lot Act.
The decision involves a construction of the Water Lot Act— the main question being, whether the lot in question forms a part of the property granted to the city by the terms of that Act. It was, at the time of the passage of the Act in question, part of an open slip, inclosed on three sides by wharfs, and open toward the bay, so that vessels could sail in and out.
The language of the first section is : “ All lots of land situated within the following boundaries, according to the survey of the city of San Francisco, and the map or plat of the same now on record in the office of the county of San Francisco, and known and designated in this Act as beach and wmter lots.” The section then proceeds to give the boundaries within which all the lots mentioned are situated. The second section provides that “ the use and occupation of all the land described in the first section of this Act is hereby granted to the city of San Francisco,” etc.
If this were a grant from an individual, there can be no doubt that the words used would be sufficient to pass all the land included in the general boundaries, whether laid off in lots or not. It is, however, contended by Appellant that grants from the sovereign are subject to a rule of construction different from that of grants of private persons; that the language of the Act does not clearly indicate the intention of the Legislature to grant any land, except such as was designated as “ water lots ” on the map referred to; that the Act must be construed most favorably to the grantor, and, therefore, the premises in question did not pass by it.
We are by no means satisfied that the statute is justly amenable to the charge of ambiguity, tested by ordinary rules. It appears sufficiently to indicate the intention to grant all the land included in the boundary designated. The grant is not of lots of land according to the survey, but of all lots of land within boundaries *452fixed by reference to the survey. The survey is not referred to as determining the boundaries respectively of the lots granted, but of the territory which included all the lots. We can see nothing in the language of the Act of May, 1851, which discloses an intention on the part of the Legislature to exclude the public slip from the operation of the Act of March. The Act of May, which confirmed certain grants known as Colton grants, made by an Alcalde to individuals, provided, “ that this Act shall not be construed as confirming grants to the property known as the public slip, bounded by Davis, Clay, and Sacramento streets.”
The land, at the time, was an open slip, used for the purposes of commerce, and, in order that the city might continue to use it in this manner, the Legislature refused to confirm grants to portions of it which had been made to individuals, the effect of such confirmation being to deprive the city of control over it.
But admitting for the purposes of the argument, that the language of the Act is uncertain and ambiguous, we think the Appellant has failed to establish his legal proposition, that the grant should receive a strict construction in favor of the grantor.
The rule for construing grants from the King is thus laid down by Blackstone, (2 Com. 847) : “ A grant made by the King, at the suit of the grantee, shall be taken most beneficially for the King, and against the party; whereas, the grant of a subject is construed most strongly against the grantor. Wherefore, it is usual to insert in the King’s grants that they are made, not at the suit of the grantee, but ‘ ex speciala gratia, certa scientia, et. mero motu regis f and, then, they have a more liberal construction.” In Kote 4 to this text, it is said, “ Royal grants, for a valuable consideration, are also liberally construed in favor of the grantee.”
The construction and leaning shall be in favor of the subjects, if the grant show that it was not made at the solicitation of the grantee, but ex speciala gratia, certa scientia, et mero motu regis. “ The grants of the King, when valid in general, bind him, though without consideration, as subjects are bound by their grants.” (Chitty on Prerogative, Chap. 16, See. 5.)
A very thorough examination of this question was made by Judge Story, in the case of Charles River Bridge v. Warren Bridge et al. (11 Peters, commencing page 589.) The opinion of Judge Story on this question, which was not necessary to the *453decision of the case, has not the force of a judicial decision, but being the deliberate and carefully elaborated conclusion of a very learned and able jurist, upon a point presented and solemnly argued in the case before him, it is entitled to the utmost respect, especially as it is sustained by cogent reasoning, and by reference to authorities. He says: “ It is a well known rule in the construction of private grants, if the meaning of the words be doubtful, to construe them most strongly against the grantor. But it is said that an opposite rule prevails in cases of grants by the King; for, where there is any doubt, the construction is made most favorably for the King and against the grantee. The rule is not disputed. But it is a rule of very limited application. To what cases does it apply ? To such cases, only, where there is a real doubt, where the grant admits of two interpretations, one of which is more extensive, and the other more restricted, so that a choice is fairly open, and either may be adopted without any violation of the apparent objects of the grant. If the King’s grant admits of two interpretations, one of which will make it utterly void and worthless, and the other will give it a reasonable effect, then the latter is to prevail; for the reason (says the common law) “ that it will be more for the benefit of the subject and the honor of the King, which is to be more regarded than his profit.” (Com. Dig. Grant, G. 12; 9 Co. R. 131, a; 10 Id. 67, b.; 6 Id. 6.) And in every case the rule is made to bend to the real justice and integrity of the case. Ho strained or extravagant construction is to be made in favor of the King. And if the intention of the grant is obvious, a fair and liberal interpretation of its terms is enforced. The rule itself is also expressly dispensed with in all cases where the grant appears upon its face, to flow, not from the solicitation of the subject, but from the special grace, certain knowledge, and mere motion of the crown, or, as it stands in the old royal patents, ‘ ex speciali gratia, certa scientia, et ex mero motu regis.’ (See Arthur Legate’s Case, 10 Co. R. 109, 112, b.; Sir John Moni in’s Case, 6 Id. 6; 2 Black. Com. 347; Com. Dig. Grant, G. 12,) and these words are accordingly inserted in most of the modern grants of the crown, in order to exclude any narrow construction of them. So the Court admitted the doctrine to be in Attorney-General v. Lord Eardly, (8 Price, 69). But what is a most important qualification of the rule, it never did *454apply to grants made for a valuable consideration by the crown, for in such grants the same rule has always prevailed, as in cases between subjects. The mere grant of a bounty of the King may properly be restricted to its obvious intent. But the contracts of the King for value are liberally expounded that the dignity and justice of the government may never be jeoparded by petty evasions and technical subtilties.”
Again, on page 590, he says, “So in respect to implications in cases of royal grants, there is not the slightest difficulty, either upon authority or principle, in giving them a largo effect so as to include things which are capable of being the subject of a distinct grant. A very remarkable instance of this sort arose under the statute of prerogative, (17 Edw. 11, Stat. 2, Ch. 15,) which declared that when the King grantoth to any a manor or land, with the appurtenances, unless he makes express mention in the deed, in writing, of advowsons, etc. belonging to such manor, then the King resorveth to himself such advowsons. Here, the statute itself prescribed a strict rule of interpretation. Yet, in Whistler’s Case, (10 Co. R. 63,) it was held that a royal grant of a manor, with the appurtenances, in as ample a manner as it came to the King’s hands, conveyed an advowson which was appendant to the manor by implication from the words actually used, and the apparent intent. This was certainly a very strong case of raising an implication from words susceptible of different interpretations, where the statute had furnished a positive rule for a narrow construction, excluding the advowson. So it has been decided that if the King grants a, messuage and all land specialties, aut cum eo dismissas, lands which have been enjoyed with it for a convenient time, pass. (2 Rolle Abridg. 186, C. 25, 30; Cro. Car. 169; Chi tty on the Prerogatives, Ch. 16, S. 3, 393; Com. Dig. Grant, G. 5.) In short, wherever the intent from the words is clear, or possesses a reasonable certainty, the same construction prevails in crown grants as in private grants; especially where the grant is presumed to be from the voluntary bounty of the crown, and not from the representation of the subject.”
Again, on page 596, ho says: “But what, I repeat, is most material to be stated, is, that all this doctrine in relation to the King’s prerogative of having a construction in his own favor, is *455exclusively confined to cases of mere donation, flowing from the bounty of the crown. Whenever the grant is upon a valuable consideration, the rule of construction ceases, and the grant is expounded exactly as it would be in the case of a private grant, favorably to the grantee. Why is this rule adopted ? Plainly, because the grant is a contract, and is to be interpreted according to its fair meaning. It would bo to the dishonor of the government, that it should pocket a fair consideration, and then quibble as to the obscurities and implications of its own contract. Such was the doctrine of my Lord Coke, and of the venerable sages of the law in other times, when a resistance to prerogative was equivalent to removal from office. Even in the worst ages of arbitrary power, and irresistible prerogative, they did not hesitate to declare that contracts founded on a valuable consideration ought to be construed liberally for the subject, for the honor of the crown. (2 Co. Inst. 496. See, also, Com. Dig. Franchise C. F. 6.) If we are to have the grants of the Legislature construed by the rules applicable to royal grants, it is but common justice to follow thorn throughout for the honor of this Republic. The justice of the commonwealth, will not (I trust) bo deemed less extensive than that of the crown.”
The case of Arredondo, (6 Peters,) does not, as we conceive, conflict with this view, inasmuch as the grant then under consideration, was a grant from the sovereign, made at the suit of the grantee.
But, if we are mistaken as to the rule of construction applicable to grants from the crown, there is no doubt that both on principle and authority, a legislative grant should be construed liberally in favor of the grantee. We again quote from 11 Peters, 597 : “The present, however, is not the case of a royal grant, but of a legislative grant, by a public statute. The rules of the common law in relation to royal grants have, therefore, in reality, nothing to do with the case.” We are to give this act of incorporation a rational and fair construction, according to the general rules which govern in all cases of the exposition of public statutes. We are to ascertain the legislative intent; and that once ascertained, it is our duty to give it a full and liberal operation. • The books are full of cases to this effect, (see Com. Dig. Parliament, 10—28; Bac. Abridg. Statute,) if, indeed, *456so plain a principle of common sense and common justice stood in any need of authority to support it. Lord Chief Justice Eyre, in the case of Boulton v. Bull, (2 H. 136, 463, 500,) took notice of the distinction between the construction of a crown grant, and a grant by an Act of Parliament; and held the rules of the common law, introduced for the protection of the crown in respect to its own grants, to be inapplicable to a grant by an Act of Parliament. “It is observed,” said his Lordship, “that there is nothing technical in the composition of an Act of Parliament, In the exposition of statutes, the intent of Parliament is the guide. It is expressly laid down in our books, (I do not here speak of penal statutes,) that every statute ought to be expounded, not according to the letter, but the intent.” Again, he said : “ This case was compared to the case of the King being deceived in his grants. But I am not satisfied that the King, proceeding by and with the advice of Parliament, is in that situation, in respect to which ho is under the special protection of the law; and that he could on that ground be considered as deceived in his grant. Mo case was cited to prove that position.
Mow, it is to be remembered, that his Lordship was speaking upon the construction of an Act of Parliament of a private nature; an Act of Parliament in the nature of a monopoly; an Act of Parliament granting an exclusive patent for an invention to the celebrated Mr. "Watt. And lot it be added, that his opinion as to the validity of that grant, notwithstanding all the obscurities of the Act, was ultimately sustained in the King’s Bench by°a definitive judgment in its favor. (See Hornblower v. Boulton, 8 T. R. 95.) A doctrine equally just and liberal has been repeatedly recognized by the Supreme Court of Massachusetts. In the case of Richards v. Dagett, (4 Mass. 534—537,) Mr. Chief Justice Parsons, in delivering the opinion of the Court, said : “It is always to be presumed that the Legislature intend the most beneficial construction of their Acts, when the design of them is not apparent.” (See, also, Inhabitants of Somerset v. Inhabitants of Dightown, 12 Mass. 383; Whitney v. Whitney, 14 Id. 88; 8 Id. 523; Holbrook v. Holbrook, 1 Pick.; Stanwood v. Pearce, 7 Mass. 458.) Even in relation to mere private statutes, made for the accommodation of particular citizens, and which may affect the rights and privileges of others, Courts of Law *457will give them a largo construction, if it arise from necessary implication. (Coolidge v. Williams, 4 Mass. 145.)
Again, on p. G01, “An attempt has however been made to put the case of legislative grants upon the same footing as royal grants, as to their construction, upon some supposed analogy between royal grants and legislative grants under our republican forms of government. Such a claim in favor of republican prerogative is now, and no authority has been cited which supports if. Our Legislatures neither have, nor affect to have, any royal prerogatives. There is no provision in the Constitution authorizing their grants to be construed differently from the grants of private persons, in regard to the like subject matter. The policy of the common law, which gave to the crown so many exclusive privileges, and extraordinary claims, different from those of the subject, was founded, in a good measure, if not altogether, upon the divine right of kings, or, at least, upon a sense of their exalted dignity and pre-eminence over all subjects, and upon the notion that they are entitled to peculiar favor, ior tho protection of their kingly rights and office. Parliamentary grants never enjoyed any such privileges. They were always construed according to common sense and common reason, upon tlieir language and their intent. What reason is there that our legislative acts should not receive a similar interpretation ? Is it not at least as important in our free government that a citizen should have as much security for his rights and estate derived from the grants of the Legislature, as he would have in England ? What solid ground is there to say, that the words of a grant in the mouth of a citizen, shall mean one thing, and in the mouth of the Legislature shall mean another thing ? That in regard to tho grant of a citizen, every word shall, in caso of any question of interpretation or implication, be construed against him, and in regard to the grant of the government, every word shall be construed in its favor ? That language shall be construed, not according to its natural import and implications from its own proper sense and the objects of tho instrument, but shall change its meaning, as it is spoken by the whole jDCople or by one of them ? There may be very solid grounds to say, that neither grants nor charters ought to be extended beyond the fair reach of their words, and that no impli*458cations ought to be made, which are not clearly dedueible from the language and the nature, and objects of the grant.
In the case of a legislative grant, there is no ground to impute surprise, imposition, or mistake, to the same extent as in a mere private grant of the crown. The words are the words of the Legislature upon solemn deliberation, and examination, and debate. Their purport is presumed to bo known, and the public interests are watched and guarded by all the varieties of local, personal, and professional, jealousy; as well as by the untiring zeal of members devoted to the public service.”
We think the terms of the Act of 1851 should be construed favorably to the grantee: 1st. Because it is not a grant made at the suit, or upon solicitation of the grantee. 2d. That it is a grant upon a valuable consideration, and was in the nature of a contract, the grantee assuming the trouble and cost of managing and disposing of the land, and being bound to pay to the State twenty-live per cent, upon all money received from sales of the property conveyed, which was done. 8d. That it is the deliberate public act of the Legislature.
Judgment affirmed.